Title: IV. Tench Coxe to the Secretary of State, 29 November 1790
From: Coxe, Tench
To: Jefferson, Thomas



Nov. 29th. 1790

Mr. Coxe has the honor to enclose to Mr. Jefferson a letter containing some further information concerning the fisheries: also the table of prices refer’d to in his notes, and a little estimate of the profits of the cod fishery.
Mr. Anthony was bred to the Sea out of Rhode Island, is a man of judgment and probity, and is now a partner of one of the principal houses in Philadelphia, who do half the New England business of the port.
The Calculation of the fishery, which Mr. Coxe has hazarded, should be very strictly tested by the better information received from Massachusetts.
